Citation Nr: 1541541	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement for emergency transportation services on May 1, 2011.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to October 1983.

This matter came to the Board of Veterans' Appeals (Board) from a September 2011 decision of the VA Medical Center (MC) in West Palm Beach, Florida.  


FINDINGS OF FACT

1.  On May 1, 2011, the Veteran incurred medical expenses when he was transported by Delray Beach Fire-Rescue to the Emergency Department at the Delray Medical Center in Delray Beach, Florida.  
 
2.  The Veteran required emergency transportation following a near-drowning accident such that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to the Veteran's life or health. 
 
3.  A VA or other Federal facility/provider was not feasibly available. 
 
4.  At the time the emergency transportation was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment for his myocardial infarction. 
 
5.  The Veteran is financially liable to Delray Beach Fire-Rescue for the emergency transportation on May 1, 2011. 
 
6.  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency transportation. 
 
7.  The near-drowning accident was not a work related injury. 
 
8.  The Veteran does not have any service-connected disability and, therefore, is not eligible for reimbursement under 38 U.S.C.A. § 1728. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency transportation services by Delray Beach Fire-Rescue, on May 1, 2011, have been met. 38 U.S.C.A. §§ 1725, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 17.1002, 17.1004 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of his claim of entitlement to payment or reimbursement for emergency transportation services on May 1, 2011.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, however, the Board is granting the claim in full.  Any error in notifying or assisting the Veteran in the development of his claim would be harmless, as there is no risk of prejudice to the Veteran.  Accordingly, there is no need to further discuss the VA's duty to notify and assist the Veteran in the development of his claim.  

Analysis

Essentially, the Veteran has two avenues through which he may obtain reimbursement of unauthorized medical expenses incurred through the use of emergency transportation services, 38 U.S.C.A. § 1725 or § 1728.  Among other things, Section 1728 requires that the need for emergency transportation be associated in one of several ways with an adjudicated service-connected disability or for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program.  38 U.S.C.A. § 1728.  None of those circumstances are present in this case.

Under 38 U.S.C.A. § 1725, The Veterans Millennium Health Care and Benefits Act, reimbursement may be made for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728; 38 C.F.R. § 17.002.  

To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter r 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002. 

The failure to satisfy any of the criteria precludes VA from reimbursing the Veteran for such expenses.  38 U.S.C.A. § 1728; see Zimick v. West, 11 Vet. App. 45, 49 (1998); see also, Malone v. Gober, 10 Vet. App. 539, 542 (1997).  

Under the Millennium Health Care Act, a claim must be filed within 90 days after the latest of the following: (1) July 19, 2001; (2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; or (3) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).  

On May 1, 2011, the Veteran was rescued by a lifeguard, after being swept out to sea by a rip current.  The Delray Beach Fire-Rescue responded to calls for emergency assistance and transported the Veteran to the Emergency Room of the Delray Medical Center.  Although the Veteran was conscious and responsive, the situation was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to the Veteran's life or health.  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson.  Fortunately, the Veteran was able to be discharged from the Emergency Room on May 1, 2011.  However, the VA was not notified.

At the time the emergency treatment was furnished, service connection was in effect for disorders of the left shoulder and left great toe.  The Veteran was enrolled in the VA health care system and associated records show that he had received medical services as late as November 2009 under the authority of 38 U.S.C. Chapter 17.  That was well within the 24-month period preceding the noted emergency treatment.  

On June 28, 2011, the West Palm Beach VAMC contacted the Delray Medical Center to request a UB-04 claims form and medical records from the Veteran's emergency room visit.  On July 6, 2011 and July 12, 2011, respectively, the VA received claims from INPHYNECT Contracting Services, Inc., a medical services provider affiliated with Delray Medical Center and the Delray Medical Center, itself.  Included with those claims were the medical records associated with the May 1, 2011, emergency room treatment.  Significantly, those claims were paid.  

Also on file is a claim for $752.80 from Delray Beach Fire-Rescue for reimbursement for emergency transportation service.  That claim is dated July 12, 2011, the same date that the claim was received from the Delray Medical Center.  The West Palm Beach VAMC states that it did not receive the claim until August 23, 2011, outside the 90 day filing window.  However, there is no evidence to account for the 42 day delay between the date on the claim from Delray Beach Fire-Rescue and the date the claim was reportedly received at the West Palm Beach VAMC.  It is reasonable to expect that Delray Beach Fire-Rescue would have filed its claim at approximately the same time as that of the Delray Medical Center.  It is further reasonable to expect that the VA would have had at least constructive knowledge or an expectation that it was going to receive a claim from Delray Beach Fire-Rescue, as the medical records associated with the emergency room visit had been received by the VAMC on July 12, 2011.  

In any event, the Veteran reports that he is now receiving collection calls, and the evidence shows that he is financially liable to Delray Beach Fire-Rescue.  He reports that he has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency transportation services.  

In light of the foregoing discussion, the Board finds that the Delray Beach Fire-Rescue filed a timely claim for reimbursement of the cost of the Veteran's emergency transportation services on May 1, 2011.  The Board also finds that the Veteran meets the criteria for reimbursement under 38 U.S.C.A. § 1725.  At the very least, there is an approximate balance of evidence both for and against the claim.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, payment or reimbursement for the cost of emergency transportation on May 1, 2011 is warranted. 


ORDER

Entitlement to payment or reimbursement for emergency transportation services on May 1, 2011 is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


